UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                  No. 95-5001
AL M. HARB, a/k/a Abdelgader
Mohamed Abuharb, a/k/a Abdul M.
Abuharb,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                  No. 95-5010
AL M. HARB, a/k/a Abdelgader
Mohamed Abuharb, a/k/a Abdul M.
Abuharb,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.

MOHAMMED HARB,
Claimant-Appellant,
                                  No. 96-1338
and

AL M. HARB, a/k/a Abdelgader
Mohamed Abuharb, a/k/a Abdul M.
Abuharb,
Defendant.
Appeals from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert E. Payne, District Judge.
(CR-94-21)

Argued: January 31, 1997

Decided: April 11, 1997

Before HAMILTON and LUTTIG, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Huestis Pratt Cook, III, ROBERT CABELL & ASSO-
CIATES, Richmond, Virginia, for Appellants. John Granville Doug-
las, Assistant United States Attorney, Richmond, Virginia, for
Appellee. ON BRIEF: Robert G. Cabell, Jr., ROBERT CABELL &
ASSOCIATES, Richmond, Virginia, for Appellants. Helen F. Fahey,
United States Attorney, Richmond, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Immediately following the Iraqi invasion of Kuwait, President
Bush issued emergency Executive Orders to forbid trade, transporta-

                    2
tion and financial transactions with Iraq. Executive Orders 12722,
12724, implemented by 31 C.F.R. Part 575. Within months of the
President's emergency orders, Al M. Harb, a Jordanian-born natural-
ized citizen of the United States, began exporting technological prod-
ucts to Iraq, via Jordanian companies controlled by Harb's family. As
a consequence of this activity, Harb was convicted on twenty-three
counts, including violations of the International Emergency Economic
Powers Act (IEEPA) and money laundering. Although Harb was only
sentenced to eight years imprisonment and forfeiture of $420,028.52
of his ill-gotten gain, he now challenges both his conviction and sen-
tence. We find none of Harb's challenges to be meritorious and there-
fore affirm his conviction and sentence in full.

I.

In 1990, Harb and his wife Rula Saba Harb (Saba) began an export
business under the name Expo International, later to be renamed Vir-
ginia International Trade Company (VITCO), while Harb's family
operated a collection of companies in Jordan called the Abu Harb
Trading Group. Although Harb and Saba frequently represented to
their suppliers and manufacturers that the end users of their products
would be companies in the Abu Harb Trading Group, communica-
tions discovered in Harb's files indicate that the Jordanian companies
were often transhipment points for goods intended for Iraq. For exam-
ple, Harb's files contained direct communications between VITCO
and Al Jabouri, the Head of the Commercial Directorate of the Gen-
eral Establishment for Generation and Transmission of Electricity
(GEGET), an agency of the Iraqi government. These communica-
tions, along with other evidence presented at trial, establish that Harb
exported technological products for eventual delivery to Iraq.

On February 26, 1994, United States Customs Service agents
arrested Harb and Saba for violating the embargo against Iraq. A jury
thereafter convicted Harb on twenty-three counts for, inter alia, con-
spiracy to violate the International Emergency Economic Powers Act,
willfully dealing in property intended for exportation to Iraq, willfully
engaging in transactions relating to travel by a United States citizen
into Iraq, and money laundering. The court found Saba, who chose a
bench trial, not guilty on all counts. The court calculated Harb's base
offense level at 22 for the IEEPA convictions and 26 for the money

                     3
laundering counts, and sentenced him to eight years imprisonment.
Pursuant to an agreement between Harb and the government to allow
the district court to decide all forfeiture issues, the court ordered Harb
to forfeit $420,028.52.

II.

Harb challenges the sufficiency of the evidence for his multiple
convictions under 50 U.S.C. § 1705(b), which makes it a crime to
"willfully" violate any license, order or regulation issued under the
IEEPA. It is difficult to fathom how Harb, who operated an export
company dealing regularly in the Middle East, could have been
unaware that the sales to Iraq violated the embargo accompanying the
Gulf War. In any event, there is ample evidence affirmatively estab-
lishing that Harb was on notice such conduct was illegal. For exam-
ple, on April 6, 1991, Commerce Department Agent Donald Lyles
interviewed Harb, notified him of the trade embargo against Iraq, and
warned him not to entertain price quotations for products destined for
Iraq. J.A. at 181. The willfulness of Harb's violations is further evi-
denced by the great lengths to which he went to conceal the fact that
the end users of his exports were in Iraq. Among other things, Harb
covered up or obliterated references to Iraq in documents contained
in his own files. See, e.g., J.A. at 1197, 1325, 1343, 1476.

Harb argues that, for two reasons, he was unaware of the illegality
of his activities. Neither of these is persuasive. First, Harb's argument
that he thought GEGET Director Al Jabouri was purchasing goods in
his private capacity as head of a Jordanian business is contradicted by
Harb's own business records, which show that Jabouri communicated
with Harb from his GEGET office via a GEGET telex; that Jabouri
sent specifications for an Iraqi government power plant called Al
Massaib; and that Jabouri ordered parts with serial numbers identified
solely with Iraqi projects. Second, Harb's assertion that he did not
intend for his goods to be shipped to Iraq unless approved as humani-
tarian goods by the United Nations is of no avail, because Harb offers
no evidence that he expected his goods to be approved by the United
Nations prior to shipment to Iraq, and because United Nations
approval would not have legalized the shipments without licenses
from the United States Treasury Department.

                     4
III.

Harb next argues that the district court abused its discretion by per-
mitting Barbara Jones, the U.S. representative on the United Nations
Sanctions Committee, to testify that the United Nations had received
no applications for approval of humanitarian goods from Harb, his
company, or his family's companies in Jordan. Although Jones' testi-
mony does not directly rebut Harb's assertion that applications were
submitted to the Jordanian government (which presumably would
then submit them to the U.N.), Jones' testimony is clearly relevant to
Harb's ultimate argument that he believed the goods would not be
shipped to Iraq without United Nations approval. Therefore, the dis-
trict court in no way abused its discretion in allowing Jones to testify.

Nor did the district court err in denying Harb's motion for a new
trial based on an October 19, 1994, memorandum from a Jordanian
deputy representative to the United Nations, stating that three applica-
tions had been submitted to the U.N. Sanctions Committee in March,
1994 and denied in July of that same year. This evidence could have
been discovered with diligent effort prior to trial. Furthermore, there
is nothing exculpatory in the memo, because the memo shows that the
Jordanian government sent the requests to the U.N. after Harb was
arrested and that the applications were rejected. Furthermore, Harb
has not even established that the applications in question pertained to
the shipments for which he was convicted.

IV.

Harb's remaining arguments all lack merit. The least supportable
of his arguments is that his sentence was unwarranted because he did
not "evade" "national security controls" under USSG § 2M5.1.*
Harb's suggestion that the Executive Orders prohibiting exports to
Iraq were foreign policy controls rather than national security controls
is untenable, as the orders were clearly both. See Executive Order
12722 ("[T]he policies and actions of the Government of Iraq consti-
tute an unusual and extraordinary threat to the national security and
foreign policy of the United States.").
_________________________________________________________________
*USSG § 2M5.1 applies because there is no guideline directly address-
ing Harb's conduct, and § 2M5.1 is the most analogous guideline.

                     5
The district court's imposition of Harb's prison sentence and sub-
sequent order of forfeiture did not constitute double jeopardy because
the two penalties were imposed during the same proceeding. The gov-
ernment moved for a forfeiture order the day the guilty verdict was
rendered, and the court ordered forfeiture only two days later. The
eighteen-month delay before the forfeiture order was finalized
resulted from a need to resolve a third party claim to the forfeited
funds.

Finally, we find no reversible error in the district court's recon-
struction of an exhibit under F.R.A.P. 10(e), its calculation of the
amounts of money laundered, or any other ground raised by Harb in
either his original brief or his pro se supplemental brief.

The judgment of the district court is affirmed.

AFFIRMED

                    6